 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602TNS, Inc. and Oil, Chemical and Atomic Workers International Union, AFLŒCIO.  Cases 10ŒCAŒ17709 and 10ŒCAŒ18785  September 30, 1999 SECOND SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN The principal issue in this case, on remand from the United States Court of Appeals for the District of Co-lumbia Circuit,1 is whether the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by permanently replacing, and thereafter refusing to reinstate, employees who en-gaged in a work stoppage which the General Counsel asserts was in response to ﬁabnormally dangerousﬂ work-ing conditions involving exposure to radioactive and toxic substances in the Respondent™s plant.  A corollary issue is whether the Respondent violated Section 8(a)(5) by withdrawing recognition from the Union on the basis of a decertification petition signed by a majority of the replacement work force. The General Counsel and the Charging Party argue that Section 502 of the National Labor Relations Act2 protects the employees from permanent replacement be-cause their work stoppage was a ﬁquitting of work . . . in good-faith because of abnormally dangerous conditionsﬂ and therefore, does not constitute an economic strike.  The Respondent contends that the employees were never exposed to abnormal health risks and were economic strikers.  Thus, it was entitled to hire permanent replace-ments, which in turn provided a legitimate business justi-fication for its refusal to reinstate the employees.  The judge agreed with the General Counsel and Charging Party, found that the Respondent had violated Section 8(a)(5), (3), and (1), and ordered the Respondent, among other things, to reinstate the employees and bargain with the Union.  The Respondent excepted to the judge™s find-ings and analysis.                                                                                                                      1 TNS, Inc. v. Oil Workers, 46 F.3d 82 (1995).  The Board™s prior decision is reported at 309 NLRB 1348 (1992).  Subsequent to the court™s remand, the Respondent and the Charging Party Union filed statements of position.  The Labor Policy Association and the Chamber of Commerce of the United States of America filed a statement of position as amici curiae.  The Respondent filed a reply brief to the Union™s statement of position and the Union filed a reply to the amici statements of position. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 2 29 U.S.C. 143.  Sec. 502 states: SAVING PROVISION Sec. 502. Nothing in this Act shall be construed to require an individual employee to render labor or service without his consent, nor shall anything in this Act be construed to make the quitting of his labor by an individual employee an illegal act; nor shall any court issue any process to compel the performance by an individual employee of such service, without his consent; nor shall the quit-ting of labor by an employee or employees in good-faith because of abnormally dangerous conditions for work at the place of em-ployment of such employee or employees be deemed a strike under this Act. In the subsequent Board Decision and Order, a two-member plurality of a four-member Board reversed the judge and dismissed the complaint, in pertinent part, on the grounds that the General Counsel had failed to prove that, at the time of the walkout, ﬁthe totality of available evidence supplied a sufficient basis for a reasonable good-faith belief that the employees™ working conditions were ‚abnormally dangerous™ within the meaning of 502.ﬂ3  In so finding, the plurality articulated and applied a test requiring the General Counsel to prove that em-ployees exposed to radioactive and/or toxic substances,   reasonably believed, on the basis of objective evidence, either (1) that inherently dangerous conditions in the subject workplace had changed significantly for the worse, so as to impose a substantial threat of imminent danger if exposure were continued at the time the em-ployees began to withhold their services, or (2) that the cumulative effects of exposure to those substances had reached the point at which any further exposure would pose an unacceptable risk of future injury to employ-ees. [309 NLRB 1357Œ1358.]  A third Board member concurred with the plurality™s dismissal of the complaint allegations, but he relied on a different test.  In his view, a work stoppage was covered by Section 502 only if it was the ﬁsole causeﬂ of a walk-out.  In this case, he found that the work stoppage was motivated at least in part by the employees™ desire to obtain favorable terms in a new collective-bargaining agreement. The dissenting fourth Board member maintained that the judge had correctly determined that Section 502 ap-plied to slow-acting, cumulative health risks, that the General Counsel had demonstrated that the employees™ walkout was in good faith and based on objective evi-dence of cumulative overexposure to radioactive and toxic chemicals which rendered the TNS plant an abnor-mally dangerous, presently existing threat to their safety, and that employees who quit work because of abnormal dangers under Section 502 cannot be permanently re-placed. In remanding the case, the court specifically rejected the sole-cause test for Section 502 set forth in the concur-ring opinion. It was then  left with only the plurality™s interpretation of  that sec-tion, which is supported by less than a Board majority.  As a result, we are unable to discern the policy of the Board in a case in which the entire Board purported to address the underlying issue.  We therefore hold that  3 309 NLRB at 1355.  The plurality therefore found it unnecessary to decide whether an employer could lawfully hire permanent replace-ments for employees engaged in a Sec. 502 work stoppage. 329 NLRB No. 61  TNS, INC. 603the [Board™s] . . . decision is thus not properly review-
able in this court.
4  The court remanded the case to the Board for reconsidera-

tion, with instructions to ﬁarticulate a majority-supported 
statement of the rule that [it] will be applying now and in the 
future . . . in determining the applicability of section 502 in 
the context of occupational exposure to low-level radia-
tion.ﬂ5   The Board has accepted the court™s remand.
6  In accor-
dance with the court™s instructions, and for the reasons 

set forth here, we adopt the following test to be applied 
in this and future cases involving cumulative, slow-
acting dangers to employee health and safety.  In order to 
establish that a work stoppage is protected under Section 
502, the General Counsel must demonstrate by a prepon-
derance of the evidence that the employees believed in 
good-faith that their working conditions were abnormally 
dangerous; that their belief was a contributing cause of 
the work stoppage; that the employees™ belief is sup-
ported by ascertainable, obje
ctive evidence; 
and that the 
perceived danger posed an immediate threat of harm to 
employee health or safety.
7  Applying this test, we find, 
as explained below, that the General Counsel met the 
burden of proving that th
e Respondent™s employees en-
gaged in a Section 502 work stoppage.  Further, we hold 

that employees who quit work under circumstances gov-
erned by Section 502 are not economic strikers and are 
not subject to permanent replacement.  We therefore 
conclude that the Respondent violated Section 8(a)(3) 
and (1) by failing to reinstate the employees when they 
offered to return to work and violated Section 8(a)(5) by 
withdrawing recognition from the Union and refusing to 
bargain with it. 
As the court noted, this case involves the definition of 
a legal right under the Act.  Further, the facts of the case 

render it one of first impression before the Board.  As we 
will discuss below, however, we do not view the Act™s 
language, judicial interpretation of it, or underlying prin-
ciples of labor law as requiring the enunciation of a novel 
ﬁruleﬂ involving exposure to slow-acting radiation and 
                                                          
                                                           
4 46 F.3d at 85 (emphasis in original). 
5 Id. at 92 (citation omitted).  The court made it clear, however, that 
in declining to defer to the plura
lity view and remanding the case to the 
Board, it was deferring to the Boar
d™s judgment and congressionally 
mandated ﬁprincipal policymaking authority.ﬂ  
6 The Respondent has filed a motion to
 disqualify and recuse former 
Chairman Gould from consideration of this case.  The motion has be-
come moot as a result of the expiration of the former Chairman™s term 
as a Board member on August 27, 1998. 
7 We have considered the two-prong test set forth by the plurality in 
the Board™s previous decision.  We reject that test because it places an 
unreasonably heavy burden on employ
ees to substantiate their good-
faith belief that working conditions are abnormally dangerous.  We also 
reject the position of the amici th
at Sec. 502 applies only when the 
General Counsel has proved that working conditions were 
in fact ab-normally dangerous.  As noted by the judge, the D.C. Circuit in 
Ban-
yard v. NLRB, 505 F.2d 342 (1974), has held that Sec. 502 does not 
require proof of abnormal danger-in-fact. 
toxins as distinct from other, more obviously immediate 
dangers to employee health or safety.  The Board has 
found Section 502 applicable in a number of factual set-
tings, some of which will be discussed below, but it has 
never faced the issue of how
 the provision applies to 
dangers that are not sudden, 
readily apparent, or self-
limited in timeŠin other words, to insidious dangers 
involving a latency period before the harm manifests 
itself.  This latency period is the factual variable that 
makes this case one of first impression.  Pursuant to the 
court™s remand, our task is to define the type of evidence 
that will prove a good-faith belief of the existence of  
ﬁabnormally dangerous conditions for workﬂ in such 
circumstances. 
Thus, our order of business is
 to examine the facts as 
fully developed by the judge and to evaluate her analysis; 

to state our own formulation 
of the circumstances under 
which the Board will find a work stoppage protected by 
Section 502 and the standards we will apply; to relate 
these standards to the facts of this case; and finally, to 
state our policy respecting the relationship between Sec-

tion 502 and the permanent replacement of economic 
strikers. 
A. Factual Background 
The facts of this case are more fully developed in the 
preceding judge™s, Board, and court decisions.  We 
summarize them below.  During the relevant period of 
1980Œ1981, the Respondent manufactured nonnuclear 
ammunition made from depleted uranium (DU) in a fa-
cility in Tennessee.  The Un
ion represented about 100 
employees in a production and maintenance bargaining 
unit.  The relevant collectiv
e-bargaining agreement be-
tween the Respondent and the 
Union terminated on April 
30, 1981.
8 The manufacturing process at TNS involved the re-
lease into the air of DU dust.  When ingested or inhaled, 

this substance presents tw
o potentially life-threatening 
hazards to humans.  It is a low-level radioactive carcino-
gen.  It is also a toxic heavy metal that poses a threat to 

the kidneys. 
Because DU is mildly radi
oactive, the Respondent™s 
plant was under the jurisdiction of the United States Nu-

clear Regulatory Commission (NRC), which, pursuant to 
an agreement with the State 
of Tennessee, delegated its 
oversight of the Respondent™s operations to the Tennes-
see Division of Radiological Health (TDRH).  Among 
TDRH™s duties were licensing Tennessee nuclear facili-

ties and devising and enforcing regulations to protect 
workers and the public from 
the hazards of the nuclear 
industry.  The NRC/TDRH 
agreement provided that 
NRC could terminate or susp
end TDRH™s authority if 
necessary to protect public health and safety, or if the 

state failed to comply with requirements of the Atomic 
 8 Unless otherwise noted, all further dates shall be in 1981. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  604Energy Act.9 On occasion, NRC officials accompanied 
TDRH employees on their inspections of the Respon-
dent™s plants. In furtherance of its mandate, TDRH peri-
odically inspected nuclear facilities to insure compliance 
with its safety standards.  TDRH had the legal authority 
to close a facility through suspension or revocation of the 
facility™s license to operate a nuclear plant in the state. 
To protect against potential injury or illness from ex-
posure to DU, TDRH adopted the official dose limits set 

by the NRC for both external and internal exposure.  

Employees™ external exposure (a
lso referred to as ﬁwhole 
bodyﬂ exposure) was not to exceed 5 rems
10 per year or 
1.25 rems per calendar quarter.  Internal exposure, meas-
ured by ﬁin vivoﬂ lung scans,
 was not to exceed 15 rems 
per year.  With respect to the allowable amount of DU in 
the kidneys, the NRC maintained only published ﬁguide-
linesﬂ but had no official limits.  The guidelines (reg. 
guide 8.22) stated that kidney damage may occur if an 

employee had a single urine sample with more than 130 
micrograms of uranium per liter of urine (ug/l), or 4 or 
more samples with levels exceeding 30 ug/l.  The pro-
posed ﬁnoticeﬂ level was 15 ug/l and the ﬁactionﬂ level 
was 30 ug/l.
11  Rather than these guidelines, however, the 
Respondent followed TDRH-approved standards set by 
the U.S. Army (DARCOM), which had notice and action 
levels of 50 and 100 ug/l respectively.  In addition, 
TDRH required facilities under its jurisdiction to sub-
scribe to the ALARA principle, which required that they 
keep all exposures to DU 
ﬁas low as is reasonably 
achievable.ﬂ
12 To comply with TDRH regulations, the Respondent 
used a contaminant control system to reduce DU dust in 
the plant™s atmosphere.  Because radiation inevitably 
escapes into the work area, TDRH had established stan-
dards for the ﬁmaximum permissible concentrationﬂ 
(MPC) of airborne DU particles, beyond which no 
worker is to be exposed for 40 hours a week for 13 
weeks.  TDRH required licensees to keep airborne DU 
dust to a maximum of 25 percent of MPC.  If an em-
ployer was unable to reduce emissions to the 25 percent 
level, TDRH authorized the us
e of respirators, provided 
that their use conformed with TDRH regulations.   
TDRH used NRC Regulatory Guide 8.15 as a standard 
for respirator use. These regulations required a written 
statement of policy; use of re
spirators yielding a certain level of protection; medical approvals and fittings for all 
employees using respirators; established procedures for 
                                                          
                                                           
9 42 U.S.C. § 202(j)(1). 
10 A ﬁremﬂ is a measurement of radioactive exposure. 
11 See TNS, Inc., 309 NLRB 1348, 1349 fn. 9 (1992), for the defini-
tion of action and notice levels. 
12 ALARA is a cost-benefit analysis defined in Federal regulations as 
maintaining levels ﬁas low as is reasonably achievable taking into ac-
count the state of technology, and 
the economics of improvements in 
relation to benefits to the public h
ealth and safety, and other societal 
and socioeconomic considerations, a
nd in relation to the utilization of 
atomic energy in the public interest.ﬂ
 10 CFR § 20.1(c).  
choosing, supervising, and training employees who will 
use them; proper facilities and procedures for cleaning, 
maintaining, and storing respirators, and notice to em-
ployees that they can leave their work stations if their 
respirators malfunction or are uncomfortable. 
Some aspects of the Respondent™s respirator program 
were admittedly in violation of TDRH regulations, as 

detailed in the judge™s findings. In March, some employ-
ees staged a brief wildcat strike in protest of the respira-
tor program, but the Union persuaded them to return to 
work.  
In the fall of 1979, TDRH began to make regular, 
semiannual inspections of the Respondent™s facility, 
which revealed that the Respondent was failing to com-
ply with TDRH regulations in
 certain respects.  Between 
September 1979, and the employees™ walkout on May 1, 
1981, TDRH conducted
 eight inspections of varying de-
tail at TNS.  Each inspection disclosed deficiencies in the 
Respondent™s commitment to the ALARA concept and to 
employee safety in general, as well as specific instances 
in which the Respondent was failing to meet the mini-
mum standard set for exposure to DU.
13  In October or 
November 1980, some employees pressed the Union for 

a strike to protest health and safety conditions, but the 

Union cautioned against it in 
the belief that because the 
contract contained a no-strike clause, a walkout might 
jeopardize the employees™ jobs.   
Meanwhile, TDRH instructed
 the Respondent™s man-
agement to correct the defici
encies uncovered during the 
inspections.  In January, afte
r a finding of airborne DU 
concentrations above MPC levels, the Respondent insti-
tuted compulsory, full-time respirator use for employees 
in certain areas of the plant.  The Respondent planned to 
continue the respirator program until August, at which 
time new air filtering equipment as well as shielding de-
vices to minimize airborne DU particles were to be in-
stalled.   
In March, the parties commenced negotiations for a 
contract to succeed the curren
t one set to expire on April 

30.
14  On March 10, the Union notified the Respondent 
that unit employees would stop work after the contract 
expired at midnight on April 30, and would stay out until 
the Respondent corrected the safety violations discovered 
by past TDRH inspections and any new violations un-
covered during its upcoming April inspection.  On May 
1, unit employees began a work stoppage and the Re-
spondent discontinued operations.  
The Respondent™s facility underwent further inspec-
tions following the walkout.  In May, the Respondent 

hired radiation management consultants (RMC), a pri-

vate consulting firm, to survey its plant.  RMC reported 
that the Respondent was defi
cient in ﬁsix areas of non-
 13 The Board™s previous decision sets out in fuller detail a descrip-
tion of these inspections.  See 309 NLRB at 1350Œ1351. 
14 The history of these negotiations is set forth at 309 NLRB 1351Œ
1352. 
 TNS, INC. 605complianceﬂ: limiting concentra
tions of airborne materi-
als to restricted areas; respir
atory protection; surveys of 
emissions; release of effluents to unrestricted areas; per-
sonnel monitoring; and training and calibration.  The 
report also stated that  
 [T]here seems to be a lack of management commitment 
to a radiation safety program . . . .  We observed many 
areas of noncompliance.  These coupled with the past 
history of whole body and extremity overexposure 
should be of great concern to management.  The plant 
health physics staff . . . is working to improve the pro-
gram.  However, plant management has to support 
these changes and has to pay strict attention to the pro-
gram. 
 TDRH and NRC conducted investigations of the plant 
in mid-October and December, which resulted in cita-
tions for several violations, including air contamination 
above MPC in the foundry duri
ng the first and last quar-
ters of 1981, and the failure to notify employees of expo-
sure to excessive levels of airborne radioactivity.  The 
investigative report concluded that ﬁit appears that your 
safety program was inadequate to protect workers from 
unnecessary radiation.ﬂ  In addition, the National Insti-
tute of Occupational Safety and Health (NIOSH) in-
spected the facilities in November and December, at 

TDRH™s request.  NIOSH examined employees™ expo-
sure readings and found that external whole body expo-
sure levels, while ﬁfor the most part within legal limitsﬂ 
of 5 rems per year, were higher than doses sustained by 
workers in other facilities in U.S. nuclear industries.  
From in-vivo testing data, 
NIOSH further determined 
that between 1978Œ1981 32 percent of the employees had 

exposure levels that, while below the maximum annual 

dose of 15 rems per year, reflected an ﬁinadequate mar-
gin of safety.ﬂ  Finally, NIOSH concluded from its re-
view of urine bioassays that 52 percent of the employees 
had one or more urine samples greater than the 
DARCOM notice level of 50 ug/l and 19.5 percent had 
one or more samples above the action level of 100 ug/l.
15 In February 1982, the Union unconditionally offered 
on behalf of all employees to return to work.  The Re-

spondent, which had partially resumed operations in Au-
gust, declined the offer because all positions were held 
by permanent replacements.  After receiving a decertifi-
                                                          
 15 Thus, NIOSH concluded that uranium in urine was above NRC 
guidelines, but not those set by DARCOM.  The NIOSH report stated 
that: Because the NRC guidelines are set to protect workers from 
the toxic effect of uranium to the kidneys, we may infer that 
there is some possibility of renal damage among TNS work-
ers who had urine uranium c
oncentrations exceeding this 
level . . . .  Since the major
ity of TNS workers had very 
short durations of employment it is unlikely that they have 
measurably altered changes in
 renal function.  We have 
therefore concluded that a medical study of renal function in 

this population would not be useful. 
cation petition on May 3, 1982, signed by a majority of 
employees then working at the plant, the Respondent 
withdrew recognition from the Union and has since re-
fused to bargain. 
B. Discussion 
1. Abnormally dangerous conditions in the TNS plant 
The threshold issue in this case is whether the work 
stoppage was protected by Section 502 of the Act.  As 
previously stated, the judge found that the TNS employ-
ees quit work in the good-faith belief, based on objective 
evidence, that conditions at 
the plant were abnormally 
dangerous within the meaning of Section 502.  She inter-
preted precedent as placing on the General Counsel the 
burden of showing that the employees™ perceptions were 
reasonably based on verifiable grounds; rejected a test 

placing on the General Counsel the burden of demon-
strating danger in fact; found that the General Counsel 
could cite an employer™s failure to correct or abate the 
danger as evidence of abno
rmally dangerous conditions; 
and found that, although the standards and judgments of 

regulatory agencies and other expert opinions are rele-
vant to whether there is an objective basis for the belief 
that abnormally dangerous conditions exist, the General 
Counsel does not have the burden of showing consistent 
violations of such standard
s to establish a prima facie 
case. We agree with the judge that
 Section 502 is applicable 
to abnormally dangerous threats to employee health and 

safety caused by cumulative exposure to radioactive and 
toxic substances, even where, as here, there may be no 
immediate, quantifiable phys
ical injury.  We further 
agree that the factors on which 
the judge relied in finding 
that the walkout at TNS was 
protected by Section 502 are 
relevant and sufficient for a finding of abnormally dan-
gerous conditions; and that her formulation of the Gen-
eral Counsel™s burden of proof was legally correct. 
We see no reason to limit the protection of Section 502 
because of the peculiar risks 
inherent in working with 
radioactive or cumulatively toxic substances, despite the 
length of time it may take for injury to employees to be-
come evident, provided that the General Counsel can 

demonstrate that Section 502 applies at the time of their 
walkout.  Although no legislative history exists to facili-
tate interpretation of Section 502, its broad and absolute 
language excepting certain types of work stoppages from 
the definition of a strike gives no indication that Con-
gress intended the provision to cover only certain types 

of abnormally dangerous threats to employee safety or 
that it would apply only in certain circumstances.  Thus, 
as the court noted in rema
nding the case, the Board™s 
responsibility, guided by the general policies underlying 
the labor laws and by the Supreme Court™s interpretation 
of the statute, is to give the provision concrete meaning 
and scope in terms of the realities of the workplace. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  606With those principles as our starting point, we look 
first to the Supreme Court™s only discussion of Section 
502 in its 
Gateway Coal 
decision.
16  In that case the Su-preme Court held that a uni
on must arbitrate a dispute 
over the employer™s continued employment of foremen 
who had been criminally negligent in monitoring safety 
conditions.  The Court further held that Section 502, in 
the circumstances of that cas
e, did not prohibit the issu-
ance of an injunction to enforce a contractual no-strike 

clause,17 because the district court below had conditioned 
the injunction on the suspension of the foremen, thus 
mooting the safety issue. In the context of determining 
Section 502™s effect on a no
-strike clause, the Court in-
terpreted it as ﬁ[providing] a limited exception to an ex-
press or implied no-strike obligation. . . . [A] work stop-
page called solely to protect employees from immediate 
danger is authorized by [Section] 502 and cannot be the 
basis for either a damages award or a 
Boys Markets
 in-junction.ﬂ  
Gateway Coal
, 414 U.S. at 385.  The Court 
found Section 502 inapplicable to the facts in 
Gateway Coal
 because the ﬁclaim concerns not some identifiable, 
presently existing threat . . . but rather a generalized 
doubt in the competence and 
integrity of company super-
visors.ﬂ  Id. at 386.  The Court expressly did not pass on 
whether the presence of the foremen would have been 
sufficient to block the injunction, noting that the action 
of the lower court had removed any immediate danger 
and mooted the issue. 
In Gateway Coal
, the Court quoted with approval the 
dissent™s analysis in the und
erlying circuit court case.  
The majority in the Third Circuit Court of Appeals had 
denied injunctive relief to the employer, in part on the 
basis that Section 502 applied, concluding that ﬁan hon-
est belief, no matter how unjustified, in the existence of 
‚abnormally dangerous conditions for work™ necessarily 

invokes the protection of Section 502.ﬂ
18  The Court 
agreed with the dissenting 
judge that a union seeking 
Section 502 justification for 
an unprotected work stop-page ﬁmust present ‚ascerta
inable, objective evidence 
supporting its conclusion that an abnormally dangerous 
condition for work exists.™ﬂ
19 Although the actual Section 502 issue became moot in 
Gateway Coal,
 the case and the Court™s comments on 
Section 502 are significant and have been consistently 

useful to the Board in applying the provision to various 
factual scenarios.  The test that we today announce for 
work stoppages protesting ex
posure to radioactive or 
toxic substances is derived in large part from the lan-
guage of 
Gateway Coal
, and its progeny.  To repeat, we 
hold that in order to establish that a work stoppage is 
protected under Section 502, 
                                                          
 16 Gateway Coal v. Mine Workers
, 414 U.S. 368 (1974). 
17 See Boys Market, Inc. v. Retail Clerks Local 770
, 398 U.S. 235 
(1970). 
18 See Gateway, supra at 386Œ387. 
19 Id. at 387 (citation omitted). 
 [T]he General Counsel must demonstrate by a prepon-
derance of the evidence that the employees believed in 
good-faith that their working conditions were abnor-

mally dangerous; that their belief was a contributing 
cause of the work stoppage; that the employees™ belief 
is supported by ascertainable, objective evidence; and 
that the perceived danger posed an immediate threat of 
harm to employee health or safety.   
 Under the test we have announced today, it is only 
necessary that the abnormally dangerous conditions be a 
contributing cause of the employee work stoppage.  The 
court™s opinion in this case fully explains why it is le-
gally unreasonable to require proof that the safety issue 
be the sole cause of a work stoppage.  46 F.3d at 91Œ92.  
The same reasoning applies to and warrants rejection of 
the dissent™s view that Section 502 should apply ﬁonly 
where the abnormally dangerous conditions are the 
proximate cause of the work stoppage, i.e., but for the 
abnormally dangerous conditions, the employees would 
not have stopped work.ﬂ  We find that the dissent™s 
proximate cause test is as ﬁhopelessly shortsightedﬂ as 
the sole-cause test that the court harshly criticized.  It is 
particularly so in cases where abnormally dangerous 
conditions result from cumulative exposure to slow-
acting conditions in the workplace where there is no one 
exact moment at which empl
oyees can determine that 
those conditions would justify a work stoppage within 
the meaning of Section 502.  
If they simultaneously had 
a dispute with their employer over bargaining demands, 
they would rarely, if ever, be able to walk out in protest 
over abnormally dangerous conditions without risking a 
finding that their walkout would not have occurred ﬁbut 
forﬂ the coincidental existence of the economic dispute.  
As a result, under either the sole cause or proximate 
cause test, employees would have to foreswear their 
statutory right to strike in support of bargaining demands 

in order to secure their st
atutory right to escape abnor-
mally dangerous conditions in
 the workplace.  As the 
court stated, ﬁ[e]mployees can
not be made to promise to 
return to work from a lawful economic strike in order to 
prove the legitimacy of their concern over the unsafe 
conditions.ﬂ  Id
. at 92. 
Contrary to the dissent, we do not find that our test 
makes it easy for a union and employees to insulate eco-

nomic protests from Section 8(d), contractual no-strike 

provisions, or the risk of permanent replacement.  Ab-
normally dangerous conditions, as defined by the Board 
and courts, are, as stated, abnormal and not readily avail-
able to confer what the diss
ent calls ﬁsuper-protectionﬂ 
when striking for economic gains.  In those few instances 

where the quitting of work 
because of abnormally dan-
gerous conditions may coincide with economic objec-

tives, the congressional co
ncern for employee safety 
manifest in Section 502 should not be diminished by the 
coincidence of these other causes for a work stoppage.  
 TNS, INC. 607As the court has stated in this
 case, that ﬁemployees also 
desired better wages is irrelevant.ﬂ  Id. at 91.  Cf. 
Team-
sters Local 515 v. NLRB
, 906 F.2d 719, 723 (D.C. Cir. 
1990) (in an unfair labor practice strike, ﬁ[t]he em-
ployer™s unfair labor practice need not be the sole or even 
the major cause or aggravati
ng factor of the strike; it 
need only be a contributing 
factorﬂ).  The dissent mis-
construes the basis for our reference to the causation test 

for unfair labor practice strikes.  The common thread 
between that test and the causation test for a Section 502 
work stoppage is the statut
ory protection of employee 
rights; i.e., the right to be free from unfair labor practices 

and the right to quit work when faced with the risk of 
serious illness or injury.  In both instances, it is within 
the employer™s control to 
eliminate the noneconomic 
causes of a work stoppage, either by remedying the un-
fair labor practices or abating the abnormally dangerous 
conditions.  Any work stoppage continuing after such 
employer action would ordinarily revert to the status of 
an economic strike. 
That the test we announce 
today closely tracks the lan-
guage of Section 502 should be readily apparent.  Per-

haps the most difficult task in applying Section 502 to 
health and safety risks such as those that existed at TNS 
is determining the type of ascertainable objective evi-
dence that will be sufficient to support employees™ good-
faith belief that the perceived dangers at their workplace 

pose an immediate threat of 
harm to their health and 
safety. In Fruin-Colnon Construction Co
.,20 the Board adopted the administrative law judge™s definition of ﬁab-
normalﬂ as ﬁdeviating from the normal condition or from 
the norm or average.ﬂ  We adhere to that settled and rea-
sonable standard.  In the past, the Board has found ab-
normal danger in cases in which risks that are ordinarily 
present have been intensified.  Examples include a natu-
ral seepage of water that became a steady flow causing 
interference with footing at the base of a mine shaft, cou-
pled with an unusually forceful updraft of dust and dirt 
which made it difficult for miners to keep their eyes 
open;
21 an improperly operating exhaust blower which 
caused the temperature in the workplace to rise to 110 
degrees Fahrenheit with ﬁdust, lin
t, dirt, and abrasives     
. . . flying all over the room, making it difficult for the 
[men] to breathe,ﬂ
22 operation of equipment that was 
either inappropriate or appe
ared to be dangerously im-
paired, i.e., unloading cargo from pallets rather than cus-
tomary slings;
23 working in a railyard with ineffectual 
stops for moving freight cars and inadequately function-
                                                          
                                                           
20 139 NLRB 894 (1962), enf. denied on other grounds 330 F.2d 885 
(8th Cir. 1964). 
21 Id. at 898. 
22 Knight Morley Corp
., 116 NLRB 140, 142 (1956), enfd. 251 F.2d 
753 (6th Cir. 1957), cert. denied 357 U.S. 927 (1958). 
23 Philadelphia Marine Trade Assn.
, 138 NLRB 737 (1962), enfd. 
330 F.2d 492 (3d Cir. 1964). 
ing respirators;
24 and driving a truck when the transmis-
sion appeared unsafe.
25  Generally, the Board has found 
abnormally dangerous conditions in working environ-

ments that already contained so
me risks, such as the coal 
shaft in 
Fruin
-Colnon
 and the dock in 
Philadelphia Ma-
rine where employees were routinely called on to unload 
heavy, unwieldy cargo.  Ho
wever, the Board has also 
found that abnormally dangerous conditions did not exist 
in facilities in which the work carried inherent dangers.  
See, e.g., Beker Industries Corp.,
26 where the effects of a 
chemical explosion had dissipated several hours before 
the employee was to begin work at a neighboring plant; 
Mine Workes District 6
,27 where a supervisor™s safety 
violations, while a genuine cause for concern, did not 

rise to the level of abnormal danger; and 
Union Inde-
pendiente de Empleados de Servicios
,28 where the Board 
found that a fight between a supervisor and an employee 

was not serious enough to give rise to an ﬁimminent and 

dangerous employee safety condition.ﬂ  The variety of 
the circumstances to be evaluated, even in this small 
number of cases, demonstrates the wisdom of a case-by-
case approach within the guidelines set forth in 
Gateway 
Coal
.  We recognize that some jobs and worksites contain in-
herent dangers that even the most careful employers may 
find difficult to eliminate entirely.  Such inherent routine 
dangers, however, do not fall under the aegis of Section 
502.  It is when such risk
s escalate to the point, or are 
maintained at a point, at which they pose a presently ex-

isting threat to employee health or safety that Section 

502 comes into play.  Such was the case in 
Philadelphia 
Marine: transferring heavy, un
wieldy objects from ships 
to wharves will never be without risk; the additional 
element, however, of a management decision to substi-
tute an unreliable method of performing the work trans-
formed the ﬁnormalﬂ danger into the ﬁabnormalﬂ danger 
covered by Section 502.
29  In the case at hand, it may be 
that manufacturing armor-piercing warheads out of de-
pleted uranium cannot be made
 risk free.  However, the 
facts here, summarized above and presented more fully 

by the judge, show that the risks the employees faced at 
TNS went beyond what might or should reasonably be 
expected in such a plant. 
In assessing whether the employees believed in good 
faith that their conditions of work were abnormally dan-

gerous, our standard will be, as noted above, whether 
ascertainable, objective eviden
ce exists to support their 
belief.  As in 
Gateway Coal
, a purely subjective impres-
sion of danger will not suffice; nor will a speculative 
doubt about safety in general.  The General Counsel, 
 24 Richmond Tank Car Co
., 264 NLRB 174 (1982). 
25 Roadway Express
, Inc.
, 217 NLRB 278 (1975). 
26 268 NLRB 975, 976Œ977 (1984). 
27 217 NLRB 541, 551 (1975). 
28 249 NLRB 1044 (1980). 
29 See also Fruin-Colnon
, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  608however, will not be required to show that injury has 
already occurred; as the Board stated in 
Knight Morley
, the fact that employees were 
not actually injured or made 
ill may simply reflect the fact they escaped injury or ill-
ness by leaving when they did.
30  Rather, the reference 
point for assessing Section 502 coverage will be the con-
ditions in a facility as they presented themselves to the 

employees.  When presented with the dangers such as 
those that existed at TNS, we will decide whether a work 
stoppage is protected by Section 502 by examining, on a 
case-by-case basis, factors that, taken together or sepa-
rately, would alert employees to safety threats beyond 
the norm.  Such indicators would include, but would not 
be limited to, whether conditions appeared to be deviat-
ing from the norm or from a reasonable level of risk; 
whether equipment intended to protect employees from 
exposure to toxic substances appeared to be operating in 
a manner sufficient to afford such protection; whether 
employees had received suffici
ent instruction in the use 
of safety equipment to rende
r that equipment effective; 
and whether management policies mandated and sup-
ported the proper use of safety equipment and standards 
for handling dangerous substances; any negative evalua-
tions from regulatory agencies and any failure of the em-

ployer to correct serious infractions.  In short, we will 
consider whether employees™ 
observations of their work-
place and its practices as they related to exposure to toxic 
and radioactive substances r
easonably led them to con-
clude that the dangers they
 faced in the workplace had reached a level beyond those reasonably to be expected 
in the industry and that their continued exposure to harm-
ful substances subjected them 
to a risk of future serious 
illness or injury.  We will also consider evidence of sig-

nificant deviation from industry standards for a work-
place safe for employees, expert testimony as to the risks 
faced by employees, and analyses of the level of expo-
sure employees had reached at the time they walked 
out.
31 With respect to the issue of whether the employees 
were facing an ﬁimmediate, presently existing danger,ﬂ 

we emphasize that the danger must have been presently 
existing and direct, but we do not interpret the term 
ﬁimmediateﬂ as meaning that the employees had to de-
                                                          
 30 116 NLRB 140, 144 (1956). 
31 We recognize that, as in the present case, some of this evidence 
may arise after the work stoppage take
s place.  None of the parties here 
have objected to the after-the-fact natu
re of such evidence.  In fact, the 
parties have relied on such evidence in support of their opposing posi-
tions.  Where such objections are ra
ised, we shall consider them in 
deciding the relevance and weight 
to be accorded the evidence under 
the totality of circumstances presente
d in that particular case.  Such 
evidence could very well be relevant, as
 in this case, in confirming that 
the employees™ belief that they were being subjected to abnormally 

dangerous working conditions was indeed supported by ﬁascertainable, 
objectiveﬂ facts.  In addition, after-the-fact evidence could be helpful in 
determining whether the General Co
unsel has met the burden of show-
ing that the perceived danger posed an immediate threat of harm to 

employee health or safety. 
part the workplace in one mome
nt or face grave injury in 
the next.  In the case of cu
mulative exposure to radioac-
tive and toxic substances, there will probably not be a 
single moment when ﬁimmediateﬂ departure from the 
workplace is obviously necessa
ry.  Where the danger is 
cumulative, the issue will not be whether employees 
should suddenly leave, but 
rather whether a presently 

existing, reasonable possibility of serious incipient or 
future illness or injury existed.  In some instances, when 
latency periods have run their course, historical analysis 
may sadly prove that employees waited far too long to 
cease work in order to protect
 themselves from such im-
mediate dangers. In accord with the foregoing 
standards, we examine in 
this case the conditions of the Respondent™s facility from 
the perspective of the employees to determine whether 
they believed in good faith that their working environ-
ment had become abnormally dangerous.  Although, as 

the judge noted, employees had little insight into how the 
radiation and chemically toxic properties of DU affected 
the body, they did understand that working with the sub-
stance presented potential health risks which were best 
avoided by minimal contact with it.  Employees testified, 
however, that the Respondent™s production process in-

volved frequent exposure to 
DU.  ﬁGreensalt,ﬂ the pow-
dered form of DU prior to its transformation to a metallic 
state following a pressurized h
eating or ﬁfiringﬂ process, 
often spilled on them as it was delivered to the plant and 
unloaded and transported to other departments.  Left un-
cleaned, the spilled greensalt was tracked through the 

plant, including into the employees™ locker room result-
ing in further contact by employees to DU.  The ﬁfiringﬂ 
process exposed employees to additional DU in the form 
of contaminated smoke and 
vapors that escaped from 
furnaces and other machinery.  Protective equipment 
enclosures designed to prevent emission of the contami-
nation during the firing stage and subsequent stages of 
the production process either did not exist or were in 
disrepair. 
There is no dispute that the greensalt spills and the air-
borne emissions of DU were the source of the hazardous 

contamination at the Respondent™s facility.  There is also 
no dispute that employees considered this hazard as the 
principal threat to their well being.  They made this clear 
during joint labor-management safety tours conducted 
each month by repeatedly re
ferring to the spilled green-
salt and atmospheric DU dust.  Written reports of the 
tours summarizing these perceived dangers were posted 
for review by all employees 
above their timeclock.  Fur-ther, in union meetings held during the weeks immedi-
ately prior to their walkout, the main topic of discussion 
among employees centered on their fears of continuous 
exposure to DUŠspecifically
, the Respondent™s failure 
to correct the deficiencies hi
ghlighted in the health and 
safety reports and its imposition of a mandatory respira-

tor program which the employees considered an inade-
 TNS, INC. 609quate measure to protect them from exposures.  As one 
employee put it, ﬁ[o]n the last date when they took the 
final strike vote, we all discussed the unsafe dirty condi-
tions in the plant and decided we needed to do something 
if we were going to work there.  We had to do something 
to get it cleaned up.ﬂ 
As did the judge, we cannot conclude from the record 
before us that the employees™ stated beliefs regarding 

their working conditions were not genuine, i.e., held in 
good faith.  A question remaining to be answered af-
firmatively to gain coverage under Section 502 is 
whether their good-faith belief was supported by objec-
tive evidence.  The judge found that it was, citing the 
following four factors:
  (1) air quality at the facility exceeded MPC at 11 work 

stations for at least the last quarter preceding the strike; 
(2) the protracted use of respirators by a substantial 

number of employees was deleterious to their health; 
(3) the employees™ average whole body uranium expo-
sures were far greater than those typical for the nuclear 
industry; and (4) that repeated and excessive uranium-
in-urine levels indicated serious risk of kidney damage  
. . . .  [And] that these conditions came about and were 
not soon abated because Respondent failed to comply 
diligently with governmental codes prescribing sound 
health physics practices. 
 We find this evidence, conf
irmed by either scientific 
testing or regulatory oversight, and some of which was 

readily observable and thus known to employees in the 
months leading up to their walkout, constitutes objective 

proof supporting their belief that their workplace had 
become too unsafe an environment to continue working.  
The evidence likewise substantiates the immediacy of the 

danger presented.  When TNS employees ceased work 
on May 1, 1981, they had already endured a substantial 
period of sustained exposure to conditions which they 
reasonably believed were abnormally dangerous.  For 
that reason, we find that th
ere was a presently existing, 
reasonable possibility of serious incipient or future ill-
ness or injury.  In agreement 
with the judge,
 therefore, 
we conclude that abnormally dangerous working condi-

tions were a cause of the work stoppage and that the em-
ployees were therefore engaged in a work stoppage pro-
tected by Section 502. 
2. Permanent replacement of employees engaged in a 
Section 502 work stoppage 
We agree with the judge that, under Congress™ explicit 
language and policy, employers are not free to hire per-
manent replacements for employees who cease work 
under Section 502.  Section 502™s broad and positive 
language establishes a significant policy: employees who 
engage in Section 502 work stoppages are not strikers; 
thus, they are not subject to
 the risk faced by economic 

strikers that their struck employer will invoke the privi-
lege announced in 
NLRB v. Mackay Radio & Telegraph 
Co.
, 304 U.S. 333 (1
938), and permanently replace them.  
Stated differently, because a Section 502 work stoppage 
is for the purpose of esca
ping abnormally dangerous 
working conditions, it is not an economic weapon in 
support of bargaining demands, and there can therefore 
be no basis for 
Mackay
™s balancing of employers™ eco-
nomic interests against employees™ interests in their own 
health and safety.  As the Sixth Circuit observed in 
Clark 
Engineering v. Carpenters
,32 ﬁ[w]hen a work stoppage 
properly results from abnormally dangerous working 
conditions, an employer cannot resort to the weapons 
available to him in an economically motivated work 
stoppageﬂŠincluding perman
ent replacement.  Effectu-
ating Section 502™s policies, 
as expressed in the provi-
sion™s language, requires that
 the Board protect the right 
of employees, forced to le
ave their jobs because of 
ab-
normally dangerous 
conditions, to return to work.  To 
rule otherwise could even result in the anomaly of per-
manent replacements benefiting from improvements in 
working conditions denied to those who walked out.  We 
view anything less than full protection of the right of 
employees engaged in a Section 502 work stoppage to 
return to work as contradicting both Section 502™s plain 
language and the basic principles of the Act at work both 
at the time Congress passed the provision and today. 
Section 502 was part of the 1947 Taft-Hartley amend-
ments to the 1935 National Labor Relations Act.  Con-
gress considered and passed 
these amendments in the 
context of a widespread reexamination of the strike as an 
economic weapon.  One majo
r element of Congress™ 
purposes in passing Taft-Hartley was to remove certain 
kinds of strikes, such as secondary boycotts, from the 
protection of the statute in order to protect the public 
from interruptions in the flow of commerce.  Taft-
Hartley™s declaration of purpose and policy states in part 
that it should ﬁpromote the legitimate rights of both em-
ployees and employers in their relations . . . to define and 
proscribe practices on the part of labor and management 
which affect commerce and ar
e inimical to the general 
welfare, and to protect the righ
ts of the public in connec-
tion with labor disputes af
fecting commerceﬂ (emphasis 
added).  Taft-Hartley also added to the Wagner Act™s 
original ﬁ[f]indings and declaration of policyﬂ the obser-
vation that 
 Experience has . . . demonstrated that certain practices 

by some labor organizations . . . burden . . . or obstruct  
. . . commerce . . . through strikes and other forms of 
industrial unrest or through concerted activities which 
impair the interest of the public. . . . The elimination of 
                                                          
 32 510 F.2d 1075, 1080 (6th Cir. 1975) (citations omitted).  
Clark Engineering
 further describes the purpose of Sec. 502: ﬁWhen an em-
ployee is exposed to abnormally dangerous working conditions and 
quits work in good-faith 
because of such conditions the Section protects 
him or her from employer retaliati
on.  The employee cannot be dis-
charged. . . . The employer cannot resort to a lockout.ﬂ  Id. at 1079 

(citations omitted). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  610such practices is a necessary condition to the assurance 
of the rights herein guaranteed.
33   
 The amendments define a strike broadly as ﬁany strike or 

other concerted stoppage of work by employees (including a 
stoppage by reason of the 
expiration of a collective-
bargaining agreement) and any concerted slowdown or 
other concerted interruption of operations by employees.ﬂ
34 It is in the context, then, of congressional sensitivity to 
the interruptions in commerce caused by certain types of 

economic actions, that Sec
tion 502 excepts from the 
definition of a strike the ﬁquitting of labor by an em-
ployee or employees in good-f
aith because of abnormally 
dangerous conditions for work at the place of employ-

ment of such employee or employees.ﬂ It is particularly 

significant that Congress, in outlawing some forms of 
economic weaponry that it had 
come to view as poten-
tially deleterious to the public good, explicitly excepted 
quitting of work because of abnormally dangerous condi-
tions. 
In passing Section 502, Congress knew that, when em-
ployees strike over economic issues, they risk permanent 

replacement.  Fifteen years earlier, and only 3 years after 
Congress had passed the Act, the Supreme Court stated 
in 
Mackay 
that, although the Act expressly protects the 
right to strike, ﬁit does not follow that an employer, 

guilty of no act denounced by the statute, has lost the 
right to protect and continue his business by supplying 
places left vacant by strikers
.  And he is not bound to 
discharge those hired to fill the places of strikers . . . to 
create places for them.ﬂ
35  In Mackay
, the Court interpreted the Act as leaving 
open to employers who have not committed unfair labor 
practices the powerful econo
mic weapon of permanent 
replacement.  
Mackay
 thereby balanced the right of em-
ployees to strike over economic demands with a corre-

sponding economic privilege of employers to continue 
business operations during the strike by replacing eco-

nomic strikers. 
Mackay
 extends a limited privilege only to employers 
engaged in economic warfare who have not committed 
unfair labor practices.  Early cases involving unfair labor 
practice strikes make clear that 
Mackay
 sets out an ex-
ception to the Act™s general prohibition on interference 
with the right to strike and to engage in protected activi-
ties involving the cessation of work.
36   After Mackay
 and                                                           
                                                                                             
33 29 U.S.C. § 151.  Congress had not expressed such a view when 
the Act was passed in 1935.  In the Ac
t™s original statement of findings 
and policies, Congress had, while acknowledging that the purpose of 
the Act was to promote industrial peace and the free flow of commerce, 
seen fit to further those goals only by setting out and protecting the 
rights of employees to self-organi
zation, collective bargaining, and 
concerted activity, among other things
.  No mention was made of the 
need to limit employee or union access to economic weapons. 
34 29 U.S.C. § 142(2). 
35 304 U.S. at 344Œ345. 
36 See, e.g
., NLRB v. Poultrymen™s Service Corp
., 138 F.2d 204, 210 
(3d Cir. 1943) (strike caused by employer™s unfair labor practices; 
before Taft-Hartley, the Board consistently ordered 
backpay and reinstatement for strikers who had walked 
out because of their employer™s unfair labor practices, 
and the courts consistently enforced these orders.   
Moreover, the Taft-Hartley Congress was well ac-
quainted with the distinction between the strike as eco-

nomic action as opposed to a reaction to noneconomic 

causes, i.e., an employer™s unf
air labor practices.  As the Supreme Court noted in 
Mastro Plastics Corp. v. 
NLRB:37  The record [of Taft-Hartley™s legislative history] 
shows that the supporters 
of the bill were aware of 
the established practice which distinguished between 

the effect on employees of engaging in economic 
strikes and that of engaging in unfair labor practice 
strikes.  If Congress had wanted to modify that prac-
tice, it could readily have done so by specific provi-

sion.  Further, the Court emphasized that, despite Taft-Hartley™s 

removal of statutory protections from certain types of 
strikes, it did not alter the ﬁaffirmative emphasis that is 
placed by the Act upon freedom of concerted action.ﬂ
38  Section 502 must be read in light of Congress™ con-
tinuing affirmative emphasis on employee concerted ac-

tion and the distinction between economic action, with 
its attendant risks, and noneconomic work stoppages.  In 
Mastro Plastics
, the Supreme Court re
affirmed this dis-
tinction in holding that an 
employer may not replace em-
ployees whose strike is caused by unfair labor practices.  
Even Section 8(d), which deprives strikers of their status 
as employees under the Act for violating the waiting pe-
riod before striking, does not apply if the strike is in re-
sponse to their employer™s serious unfair labor practices.  
The Court noted that to find otherwise would deprive 
strikers of statutory protection when their need for repre-
sentation is greatest and would remove their freedom to 
strike against unfair labor practices aimed at their repre-
sentative rights.  The Court emphasized the ﬁinherent 
inequityﬂ that would result from penalizing employees 
for engaging in ﬁconduct induced solely by the unlawful 
conduct of the [employer].ﬂ  350 U.S. at 287.
39  Thus, 
under Board and court law, permanent replacement is an 
economic weapon and can be used as a defense against a 
 Board authorized to order that stri
kers be reinstated with backpay); NLRB v. Carlisle Lumber Co
., 99 F.2d 533 (9th Cir. 1938) (Board can 
remedy unfair labor practices with
 backpay and reinstatement; these 
remedies apply to employees who st
ruck because of unfair labor prac-
tices). 37 Mastro Plastics Corp. v. NLRB
, 350 US. 270, 288, 289 (1956) (ci-
tations omitted). 
38 Id. at 287. 
39 ﬁUnfair labor practice strikers are ordinarily entitled to reinstate-
ment even if the employer has hired permanent replacements,ﬂ 
NLRB v. 
Fleetwood Trailer Co
., 389 U.S. 375, 379 fn. 5 (1967), explaining 
Mastro Plastics.  TNS, INC. 611strike under one circumstance only: the strike over eco-
nomic issues. 
We view the Court™s analysis in 
Mastro Plastics
 as a valuable guide to our determination of whether it is ap-
propriate to balance an employ
er™s interest in continuing 
operations by permanently replacing employees against 
the right of employees to l
eave their jobs without eco-nomic consequences under Section 502.  If, in the 
Court™s view, there would be an ﬁinherent inequityﬂ in 
permitting an employer to hire permanent replacements 
for unfair labor practice strikers, even when they strike 
during a statutorily mandated waiting period, it would be 
equally inequitable to permit an employer to hire perma-
nent replacements for employees
 engaged in a statutorily 
sanctioned work stoppage to escape abnormally danger-
ous working conditions.  To permit the hiring of perma-
nent replacements for employ
ees engaged in a Section 
502 work stoppage would essentially render meaningless 
the special protections afford
ed employees by that statu-
tory provision. 
While we do not suggest that TNS committed an unfair 
labor practice, analogous to 
Mastro Plastics
, it is none-
theless solely responsible for the maintenance of working 
conditions at the plant, and it is those working conditions 
that the employees reasonab
ly perceived to be abnor-
mally dangerous, driving them to quit work.  Corre-

spondingly, the TNS employees
 are innocent of respon-

sibility for these conditions.  Contrast this to the eco-
nomic strike where both sides bear some responsibility 
for the situation that leads 
to the employees™ decision to 
walk out.  Where economic wa
rfare results because both 
parties, despite good-faith bargaining, cannot reach 
agreement, then, and only then, does the employer have a 
right to employ the economi
c weapon of permanent re-
placement. 
In sum,
 as a matter of statutory interpretation and con-
gressional policy, we hold 
that an employer cannot per-
manently replace employees engaged in a Section 502 
work stoppage.  The 
Mackay
 employer privilege, and its 
underlying rationale, apply only to the circumstances of a 
pure economic dispute.  It would be particularly inappro-
priate to extend it to employers whose employees are 
forced to leave their work
place because of potentially life-threatening, abnormall
y dangerous working condi-
tions, such as those which prompted the TNS employee 
work stoppage.
 CONCLUSION
 We have found that the work stoppage at TNS was 
protected by Section 502 an
d that the Respondent was 
not entitled to hire permanent replacements for the em-
ployees who walked off the 
job because of
 conditions 
that they reasonably believed were abnormally danger-

ous.  Accordingly, we find that the Respondent was 
without a legitimate business justification when it re-
fused to reinstate the unit employees upon their uncondi-
tional offer to return to work and, thereby, violated Sec-

tion 8(a)(3) and (1).  In addition, by withdrawing recog-
nition from and refusing to bargain with the Union based 
on the contention that the decertification petition signed 

by the replacement employ
ees evidenced the Union™s 
loss of majority support, the Respondent further violated 
Section 8(a)(5) and (1). 
THE REMEDY
 Having found that the Respondent has engaged in un-
fair labor practices in violation of Section 8(a)(5), (3), 

and (1) of the Act, we shall order the Respondent to 
cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act. 
Specifically, with respect to the 8(a)(3) violations, the 
Respondent shall be ordered to offer full reinstatement to 
all employees who participated in the Section 502 work 
stoppage to their former positions or, if those jobs no 
longer exist, to substantially equivalent positions, with-

out prejudice to their seniority or other rights and privi-
leges previously enjoyed.  The Respondent shall also 
make these employees whole for any loss of earnings and 
other benefits they may have suffered as a result of the 
discrimination practiced against them from February 15, 
1982, the date that their unconditional offer to return to 

work was rejected by the Respondent, until the date that 
the Respondent makes them a valid offer of employment, 
less net interim earnings.
40  Backpay shall be computed, 
with interest, in the manner set forth in 
F. W. Woolworth 
Co.,
 90 NLRB 289 (1950).  Interest on or after January 1, 
1987, shall be comput
ed in accordance with 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1987).  Interest 
on amounts accrued prior to January 1, 1987, shall be 
computed in accordance with 
Florida Steel Corp.
, 231 
NLRB 651 (1977).
41 With respect to the Responde
nt™s withdrawal of recog-
nition from, and refusal to bargain with, the Union on or 
about May 4, 1982, in violation of Section 8(a)(5) and 
(1), the Respondent shall be ordered, on request, to bar-
                                                          
 40 The commencement date of this make-whole remedy is different 
from the one ordered by the judge.  She treated the employees herein as 
unlawfully discharged unfair labor practice strikers and ordered back-
pay beginning from the date of discharge in accord with 
Abilities & 
Goodwill, Inc., 241 NLRB 27 (1979).  However, the violation which 
she found and which we adopt is the permanent replacement of em-

ployees.  The commencement date of make-whole relief for such a 
violation is the date on which a respondent refuses an unconditional 
offer by permanently replaced em
ployees to return to work.  
Ancor 
Concepts, Inc.
, 323 NLRB 742 (1997).  That date in this case was Feb-
ruary 15, 1982. 
41 The foregoing remedial provisions do not apply to the employees 
who were working in the penetrator shop on the day of the work stop-
page.  In its original decision the 
Board dismissed the complaint allega-
tion that the Respondent violated Se
c. 8(a)(3) by failing to reopen and 
reinstate penetrator shop employees to their positions after the Sec.502 
walkout.  309 NLRB 1366Œ1367.  This issue is not before us on re-
mand, nor is the independent 8(a)(1
) complaint allegation, also dis-
missed by the Board, regarding the Respondent™s statement to employ-
ees pertaining to the seniority status of employees returning to work 
after the walkout.  Id
. at 1367. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  612gain in good faith with the Union and to incorporate in 
an executed agreement any understanding which may be 
reached.  This is the traditional and appropriate remedy 
for an unlawful withdrawal of recognition from an in-
cumbent union.  See, e.g., 
NLRB v. Williams Enterprises
, 50 F.3d 1280, 1289 (4th Cir. 1995), enfg. 312 NLRB 937 
(1993) (ﬁwhen a . . . company refuses to recognize or 

bargain with an incumbent union, only an affirmative 
bargaining order can restore the status quo anteﬂ). 
ORDER The National Labor Relations Board orders that the 
Respondent, TNS, Inc., Jonesboro, Tennessee, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discouraging membership in the Oil, Chemical and 
Atomic Workers International Union, AFLŒCIO, or in 
any other labor organization, by threatening to perma-
nently replace and, on their 
unconditional offer to return 
to work, refusing to reinstate its employees who engaged 
in good faith in a work stoppage over abnormally dan-
gerous conditions, or by discriminating in any other 

manner in regard to their hire or tenure of employment or 
any other term or condition of employment. 
(b) Refusing to bargain collectively with respect to 
rates of pay, wages, hours, and terms and conditions of 

employment with the Union as the exclusive bargaining 
representative of all hourly paid production and mainte-
nance employees employed by the Respondent at its 
Jonesboro, Tennessee facility, but excluding all office 
clerical employees, professi
onal employees, guards, and 
supervisors as defined in the Act. 
(c) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
their rights under Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
all employees who participated in the work stoppage 
which commenced on May 1, 
1981, immediate and full 
reinstatement to their former or substantially equivalent 

positions, without prejudice to their seniority or other 
rights and privileges and make them whole for any loss 
of pay they may have suffered as a result of the discrimi-
nation practiced against them in the manner set forth in 
the remedy section of this decision. 
(b) On request, bargain collectively with the Union as 
the exclusive representative of all its employees in the 

above-described unit with respect to rates of pay, wages, 
and hours of employment, and other conditions of em-
ployment and, if an understanding is reached, embody 
such understanding in a signed agreement. 
(c) Preserve and, within 14 days of a request, make 
available to the Board and its agents, for examination and 
copying, all payroll and other records necessary to com-
pute the backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Jonesboro, Tennessee facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
42  Copies of the notice, on 
forms provided by the Regional Director for Region 10, 
after being signed by its authorized representative, shall 
be posted by the Respondent
 immediately upon receipt 
thereof and be maintained by it for 60 consecutive days 
thereafter, in conspicuous 
places, including all places 
where notices to employees 
are customarily posted.  

Reasonable steps shall be taken by the Respondent to 
insure that the notices are not altered, defaced, or covered 
by any other material.  In the event that, during the pend-
ency of these proceedings,
 the Respondent has gone out 
of business or closed the facility involved in these pro-

ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by the Respondent 
at any time since February 15, 1982. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER 
HURTGEN, dissenting.
 Unlike my colleagues, I do not find that the Respon-
dent violated Section 8(a)(3) and (1) of the Act by per-
manently replacing, and later refusing to reinstate, em-
ployees who engaged in a work stoppage allegedly in 
response to abnormally dangerous conditions.  I would 

therefore dismiss the complaint. 
1. Abnormally dangerous conditions were not the proxi-
mate cause of the strike 
Section 502 provides that ﬁthe quitting of labor by an 
employee or employees in good-faith 
because of abnor-
mally dangerous conditions for workﬂ shall not be 
deemed a strike.  (Emphasis 
added.)  Clearly, there must 
be a causal nexus between the abnormally dangerous 
conditions and the ﬁquitting of labor.ﬂ  The Board must 
decide the appropriate test for determining such causal-
ity.  As set forth below, I believe that Section 502 applies 
only where the abnormally dangerous conditions are the 
proximate cause of the work stoppage, i.e., but for the 
abnormally dangerous conditions, the employees would 

not have stopped work.  That causality test is not met 
here.
1   I disagree with the causation test propounded by my 
colleagues for determining the applicability of Section 

502 of the Act.  With respect to causation, my colleagues 
                                                          
 42 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
1 I accept arguendo the validity of my
 colleagues™ definition of ﬁab-
normally dangerous conditions.ﬂ  My point is that such a condition, if it 
existed, was not the proximate cause of the work stoppage. 
 TNS, INC. 613find it sufficient that ﬁabnormally dangerous working 
conditions were 
a contributing cause of the work stop-
page.ﬂ  (Emphasis added.)  In my view, this sets the cau-

sation bar too low.  Under the majority test, a work stop-
page would enjoy protection under Section 502 even if 
the abnormally dangerous condition were only a minor or 
insignificant cause of the work stoppage. 
In support of their view, my colleagues rely on a sup-
posed analogy between an unfair labor practice strike 

(ulp) and a 502 work stoppage.  Thus, inasmuch as a 

work stoppage can be an unf
air labor practice strike if 
only one of its causes is an unf
air labor practice, so too, it 
is said, a work stoppage falls within the ambit of Section 
502 if only one of its causes is an abnormally dangerous 
condition. 
The analogy does not withstand scrutiny.  There is an 
important difference between a Section 502 work stop-
page and an unfair labor practice strike.  One of the Act™s 

fundamental purposes is to prevent and remedy unfair 
labor practices.  If an employer commits unfair labor 
practices, and this unlawful conduct is a cause of a strike, 
it would be inconsistent with a fundamental purpose of 
the Act for the Board to let the wrongdoer operate with 
permanent replacements during 
a strike caused at least in 
part by his own unlawful conduct.  In contrast, the Board 
has no statutory duty to prevent or remedy abnormally 
dangerous working conditions.  These matters are outside 
the Board™s remedial province.  Thus, there is no show-
ing that the conditions in this case were unlawful under 
the Act or under any other law.  Accordingly, there is 
neither need nor warrant for the Board to transplant the 
lenient causality test employed in unfair labor practice 
strike cases to the context of Section 502.  My colleagues 
say that the ﬁcommon threadﬂ between the ﬁulpﬂ strike 
and the Section 502 work stoppage is the statutory pro-

tection of employee rights.  However, the issue is not 
whether the strike and work stoppage are protected.  
Clearly both are protected.  The issue is whether there are 
special protections for Section 502 work stoppages, as 
there are for ﬁulpﬂ strikes.  The answer is in the negative, 
for only ﬁulpﬂ strikes protest unlawful conditions. 
In addition, the majority™s test would permit needless 
departure from the sanctity of no-strike clauses.  If, dur-
ing a contract, a dispute aros
e as to non-safety contrac-
tual matters and as to a perceived abnormally dangerous 
condition, the majority would sanction a work stoppage 
and its attendant industrial instability.  Although arbitra-
tion would be available as to the nonsafety contractual 
matters, and perhaps as to the perceived abnormally dan-
gerous condition, such arbitration would occur in the 
context of industrial warfare.
  The very goal that arbitra-
tion is supposed to achieve, 
viz, a peaceful means of re-
solving disputes, would be undermined. 
Similarly, after the expiratio
n of the contract, the work 
stoppage could occur without the salutary notice, wait-

ing, and mediation provisions of Section 8(d). 
My approach would not foster such a relatively easy 
escape from no-strike clauses and from Section 8(d).  At 
the same time, my approach does not deprive employees 
of their Section 502 rights.  Even in a situation where 
there are several causes of 
the work stoppage, the em-
ployees will be accorded Section 502 protection if they 
can show that the abnormal
ly dangerous condition was 
the proximate cause of the work stoppage. 
My colleagues say that their test is simpler to apply 
than the proximate cause test.  But mere simplicity of a 
rule is not itself a reason for adopting it.  We must take 
into account a panoply of statutory goals, including the 
sanctity of no-strike clauses and the importance of Sec-
tion 8(d). 
My colleagues also note the difficulty of determining 
the precise point in time at which employees will rea-

sonably perceive abnormally dangerous conditions.  
However, that difficulty is inherent in the test that my 
colleagues themselves have devised for defining that 
term.  They also concede that causation must be shown.  
The sole difference between my colleagues and me is the 

test for causation.  I am simply saying that where the 
work stoppage would have occurred in any event for 
other reasons it cannot be meaningfully said that the 
work stoppage is ﬁbecause of
ﬂ the abnormally dangerous 
conditions. 
I also disagree with my colleagues™ contention that, 
under my test, employees ﬁwould rarely, if everﬂ be able 
to engage in a Section 502 work stoppage.  If the em-
ployees had walked out on March 10, and made it clear 
that they would return when conditions improved, that 
would presumably be a Section 502 work stoppage.  In 
this regard, I am not saying that the employees would 
have ﬁto promise to return to work from a lawful eco-
nomic strike.ﬂ  Because of th
e no-strike clause, the work 
stoppage would not be a lawful economic strike.  It 
would be a lawful 502 work stoppage. 
In my view, all of these co
nsiderations counsel in fa-
vor of a higher causation standard than the one set forth 
by my colleagues.  Accordingly, I would require that the 
employees™ belief be the proximate (ﬁbut forﬂ) cause of 
the work stoppage.
2 The General Counsel has not established such causal-
ity.  Indeed, the timing of the work stoppage supports the 

conclusion that there were additional matters which, 
standing alone, would have caused the work stoppage in 
any event.  Throughout the negotiations for a new con-

tract, which began in March 1981, as well as at the time 
of the work stoppage, the parties remained far apart on 
various issues, many of which did not concern health and 
safety matters.  On March 10, the Union threatened to 
strike on April 30, the expiration date of the contract.  
                                                          
 2 The D.C. Circuit rejected the view that the abnormally dangerous 
condition must be the ﬁsole causeﬂ of the work stoppage.  The court did 
not pass on what lesser test of 
causality would be appropriate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  614Clearly, if the Union wished 
to stop work because of 
such conditions, it could have done so then, i.e., on 
March 10.  The fact that th
e Union threatened that the 
work stoppage would occur on April 30 speaks volumes 
as to the cause of such work 
stoppage.  That fact clearly 
demonstrates that, even in 
the Union™s view, the work 
stoppage was not proximately tied to abnormally danger-
ous conditions. 
Further, there is no showing that plant conditions 
worsened between the March 
10 threat, and the April 30 
work stoppage.  Thus, the proximate cause of the April 
30 work stoppage, like the March 10 threat, was the bar-
gaining dispute between the parties. 
Finally, I note that the employees made an uncondi-
tional offer to return to work, at a time when conditions 

had not improved. 
I recognize that the judge found that: ﬁThe overwhelm-
ing weight of the testimony establishes that the employ-

ees rejected the Respondent™s final proposal and voted to 
strike because they believed that the working conditions 
at TNS were endangering their health.ﬂ  
However, that finding is based on the subjective testi-
mony of employees, given long after the work stoppage 

had occurred.  In my view, the causality test should be 

based on objective evidence at the time of the work stop-
page. 
In sum, the ﬁbut forﬂ causation standard is not met 
here.  Thus, the employees™ work stoppage did not meet 

the criteria of Section 502. 
2. Section 502 does not prohibit 
 permanent replacement 
Even if I found that the ﬁbut forﬂ standard was met, or 
if I agreed with my colleague
s™ lower causation standard, 
I would still find that the Respondent acted lawfully here.  
In this regard, I disagree with
 my colleagues™ view that 
permanent replacement is precluded by Section 502. 
For purposes of this discussion, I will assume that, 
whatever test is applied, we confront here the quitting of 
work by employees in good 
faith because of abnormally 
dangerous conditions for work.  My colleagues™ view 

essentially amounts to this syllogism: pursuant to Section 
502, the employees at issue were not strikers; because 
they were not strikers, they were not economic strikers; 
because they were not economic strikers, they could not 
lawfully be permanently replaced
.  It is, however, just as 
logical to hold that because 
the employees at issue were 
not strikers they were not unfair labor practice strikers 
and were therefore not immune from permanent re-
placement.  The fact is that
 they were neither economic 
strikers nor unfair labor prac
tice strikers.  Indeed, they 
were not strikers at all; they were ﬁquitters.ﬂ  The issue is 

whether these ﬁquittersﬂ should be immune from perma-
nent replacement. 
Section 502 was intended to permit employees to en-
gage in a work stoppage without running the risks of (1) 
being discharged for breaching a no-strike clause or (2) 
losing all protection of the 
Act because of the ﬁloss of 
statusﬂ provision of Section 8(d).  These purposes are 
achieved without according th
e employees the ﬁsuperpro-
tectionﬂ of immunity from permanent replacement.  That 
is, it is sufficient that these employees can walk out and 
be protected from discharge, 
even if there is a no-strike 
clause, and even though they 
failed to comply with Sec-
tion 8(d). 
As noted supra, there are good reasons for not treating 
Section 502 stoppages like unfair labor practice strikes.  
That is, the employer is not 
a wrongdoer at all, at least 
insofar as the Act is concerned.  Such an employer 

should be allowed to attempt to persuade potential re-
placement employees to come to work.  And, such em-
ployees should be free to accept permanent employment, 

if they are of the view that the employees who walked 
out had an exaggerated view of the danger (if any) at the 
workplace. By contrast, a wrongdoing employer (i.e., one who has 
committed unfair labor practices) should not be permit-
ted to benefit from his own malfeasance through the 
mechanism of permanent re
placement.  Unfair labor 
practice strikers are accorded the ﬁsuperprotectionﬂ of 

immunity from permanent replacement because their 
actions vindicate the most fundamental policies of the 
Act.  That is not true of those who are not unfair labor 
practice strikers.   
With respect to the legislative history adduced by my 
colleagues, I will limit myself to a few observations.  In 

my view, although it is not certain what Congress in-
tended by enacting Section 502, my review of this provi-
sion and its legislative context leads me to believe that 
the more reasonable view is that Congress did not intend 
to protect Section 502 work stoppage participants from 
permanent replacement.  This belief is founded on: the 
absence of specific language conferring such protection; 
the historical origin of the specific language of the third 
clause in Section 502 as a 
response to loss-of-employee-
status sanctions of Section 8(d), rather than to permanent 
replacement; the fact that, am
ong all work stoppage par-
ticipants, only unfair labor practice strikers enjoyed such 
special protection at the time of the passage of Section 
502; the failure of Congress to make the maintenance of 

abnormally dangerous conditions an unfair labor practice 
or to prevent an employer from continuing operations 
under such conditions; the total absence of any indication 
of congressional intent to limit the 
Mackay3 doctrine 
permitting permanent replacement of employees engaged 
in work stoppages; and the identification of protections 
accorded by Section 502 which give substance and 
meaning to Congress™ protective intent without prohibit-
ing permanent replacement of
 Section 502 work stop-
page participants.  These pr
otections include the guaran-
tee of immediate reinstatem
ent for Section 502 work 
                                                          
 3 NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333 (1938). 
 TNS, INC. 615stoppage participants who are 
not replaced, on their of-
fering to return to work, without fear of any retaliation 
by the employer, even if they quit work during an 8(d) 
notice period or during the term of a contract with a no-
strike provision. 
Precedent also counsels a restrained reading of the 
scope of Section 502.  The cas
es suggest that Congress 

was concerned about the perceived evil of having a no-
strike clause apply under abnormally dangerous condi-
tions.  In 
Gateway Coal Co. v. Mine Workers
, 414 U.S. 
368 (1974), the Supreme Court held that the safety dis-
pute at issue was not a Section 502 work stoppage.  In 
discussing Section 502, the Co
urt stated that Section 502 ﬁprovides a limited exception to an express or implied 
no-strike obligation.ﬂ  Id. at 385.  The Court reiterated 
this view in 
Whirlpool Corp. v. Marshall
, 445 U.S. 1 fn. 
29 (1980), stating that the ﬁeff
ect of [Sec. 502] is to cre-
ate an exception to a no-str
ike obligation in a collective-
bargaining agreement.ﬂ 
The Board has likewise interpreted Section 502 as be-
ing confined to creating a limited defense for employees 
who engage in work stoppages despite a no-strike ban.  
In Knight Morley Corp.,
 116 NLRB 140 (1956), enfd. 
251 F.2d 753 (6th Cir. 1957), cert. denied 357 U.S. 927 
(1958), a blower system in a plant buffing room broke 
down allowing dirt and abrasives from plant machinery 
to be blown into employees™ faces and causing the tem-
perature to rise to 110 degrees.  The Board found that the 
conditions were abnormally dangerous.  Accordingly, it 
held that employees who walked out in response to such 

conditions were protected under Section 502 ﬁeven in the 
face of a no-strike clause in 
their contract with an em-
ployer.ﬂ  Id. at 146.  The 
Board stated further that it 
could ﬁconceive of no other reasonable purposeﬂ for Sec-
tion 502 beyond the declaration by Congress that a 502 
work stoppage is ﬁnot to be a ‚strike™ in order to give 
protection to such a walkout, without regard to limita-
tions on strikes such as those imposed by ‚no-strike™ 

clauses or by Section 8(d).ﬂ
  Id.  The prevalent view 
among the courts of appeals also is that Section 502 sim-
ply provides a limited exception to a no-strike obligation.  
See, e.g., NLRB v. Tamara Foods, Inc.,
 692 F.2d 1171, 
1183 (8th Cir. 1982) (there was no collective-bargaining 

agreement in this case, to make Sec. 502 applicable).
4 In 
Philadelphia Marine Trade Assn.
, 138 NLRB 737 
(1962), enfd. 330 F.2d 492 (3d Cir. 1964), the Board 

held that the Respondents™ method for unloading cargo 
                                                          
 4 Clark Engineering v. Carpenters
, 510 F.2d 1075, 1080 (6th Cir. 
1975), is not to the contrary.  There, the court stated in passing that 
ﬁ[w]hen a work stoppage properly re
sults from abnormally dangerous 
working conditions, an employer cannot resort to the weapons available 
to him in an economically-motivated work stoppage.ﬂ  The court pro-
vided no explanation of this dictum
, including whether it was meant to 
encompass the ﬁweaponﬂ of permanent 
replacement.  It did state that 

ﬁthe policy of LMRA Sec. 502 is not involved in the present case,ﬂ id., 
which was a Sec. 303 damages suit against the union for an alleged 
secondary boycott. 
from the ship 
Caribe
 was abnormally dangerous.  Con-
sequently, a refusal by longshoremen to unload the ship 
ﬁunder Section 502 of the Act was not a strike, even as-
suming the existence of a no-str
ike contract.ﬂ  Id. at 739.  
Furthermore, the Board held that the Respondents vio-
lated Section 8(a)(3) when they retaliated against the 
protected Section 502 work stoppage by locking out all 

area longshoremen and by in
sisting that the lockout 
would remain in effect until the 
Caribe
 longshoremen 
agreed to return to work under the same abnormally dan-
gerous conditions.  In my view, this case does not sup-
port a prohibition of perman
ent replacement.  The work 
stoppage was not a strike.  It was therefore not in breach 

of any no-strike clause.  And, the lockout was not in pur-
suit of a bargaining objective but rather was in retaliation 
for the protected work stoppage. 
In the instant case, the judge originally dismissed as 
unpersuasive the restrictive definition of Section 502 by 

the Supreme Court in 
Gateway Coal
 and in 
Whirlpool
 by 
stating that ﬁneither of these 
cases hold that the sole ef-
fect of [Sec. 502] is to creat
e an exception to a no-strike 
obligation in a collective-barg
aining agreement.ﬂ  I agree 
that those cases do not so hold, but neither do they hold 
the contrary.  And, as discussed above, the legislative 
purpose of Section 502 can be accomplished without 
denying the employer the privilege of permanent re-
placement.  Further, the lim
ited exception to a no-strike 
clause reinforces my view, based on the language and 
legislative history of Section 502, that an employer is not 
prohibited from permanently replacing employees who 
quit work pursuant to Section 502. 
Although finding that the work stoppage was not a 
ﬁstrikeﬂ and that the maintena
nce or failure to correct 
abnormally dangerous conditions was not an unfair labor 

practice, the judge found the Respondent™s hiring of 
permanent replacements was ﬁi
nherently destructiveﬂ of 
the employees™ Section 7 rights, in violation of Section 

8(a)(3) and (1).  In my view
, the judge has mischaracter-
ized the legal presumptions arising from the act of re-
placement during a lawful work stoppage.  As the Su-
preme Court first explained in 
Mackay
, permanent re-
placement, in and of itself, is not an unfair labor practice.  
304 U.S. at 346.  Rather, it has traditionally been re-
garded as a permissible employer response to an em-
ployee walkout in order to promote the fundamental right 
of an employer to ﬁprotect 
and continue his business.ﬂ  
Id.  Further, as noted by the Supreme Court, absent evi-
dence of an independent unlawful purpose, the Board 
presumes that an employer™s motive in permanently re-
placing its employees is to serve its legitimate business 
interest of continuing operations.  
Belknap v. Hale
, 463 
U.S. 491, 504 fn. 8 (1983), citing with approval, 
Hot 
Shoppes, Inc
., 146 NLRB 802 (1964).  Given this inter-
est, the Board does not require employers to justify the 

choice of permanent, as op
posed to temporary, replace-
ment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  616NLRB v. Erie Resistor Corp.,
 373 U.S. 221 (1963), re-
lied on by the judge, is not to the contrary.  There, in 
addition to hiring permanent replacements during a 
strike, the employer granted them 20 years of supersen-
iority.  It was this additional independent act, not perma-
nent replacement, which the 
court found inherently de-
structive of employee rights and bearing its own indicia 
of improper intent, suggesting that the probable motive 
behind the replacement decision was to punish the em-
ployees.  Absent the unlawful grant of superseniority, the 
court was unequivocal in reaffirming the permanent re-
placement principle of 
Mackay
.  Particularly pertinent 
here, the court stated that al
though ﬁit may be . . . that 
‚such a replacement policy is obviously discriminatory 
and may tend to discourage union membership™ . . . the 
employer™s interest must be deemed to outweigh the 
damage to concerted activities caused by permanently 
replacing strikers.ﬂ  373 U.S. at 232. 
Thus, the Supreme Court in 
Erie Resistor has defined 
the act of permanent replaceme
nt as less than inherently 
destructive of the statutory right to strike, a right which 

lies at the very core of Section 7.  See 
United Steelwork-
ers v. NLRB,
 376 U.S. 492, 499 (1961).  Assuming that 
the right to engage in a Section 502 work stoppage is 
entitled to the same deference as the right to strike, it is 
reasonable to conclude that an employer™s decision to 
continue business with perm
anent replacements during 
such a work stoppage is not inherently destructive of this 
protected right. I further disagree with the 
judge™s assessment that 
permanent replacement is equivalent to discharge, and 
that both acts operate as an unlawful ﬁpenaltyﬂ against 
the exercise of the protected
 Section 502 right.  The dif-
ference between discharge and permanent replacement is 
now well established in the law.  The discharged striker 
has no rights to reinstatement.  The permanently replaced 
striker has a right to reinstatement as soon as the re-
placement leaves or there is 
otherwise a vacancy in his prior position.  Thus, there is meaning to the legal princi-
ple that the striker cannot be discharged for striking but 
he can be permanently replaced. 
For these reasons, the act of permanent replacement of 
strikers is not inherently destructive of employee rights.  
The striker retains rights of reinstatement.  As the Board 
stated in Torrington Construction Co.
, 235 NLRB 1540, 
1541 (1978), ﬁ[a]lthough earlier cases, including [
Rock-
away News
], have sought to diminish the distinction be-
tween discharge and replacement,ﬂ in light of the prefer-
ential rehiring status given there exists a substantial dif-
ference between replacement and discharge.ﬂ 
I do not gainsay the adverse impact of permanent re-
placement, but it can no longer 
be reasonably maintained 
that this action is equivalent to discharge.  With the prin-
ciples of Fleetwood Trailer
 and Laidlaw
 now firmly es-
tablished,
5 it becomes even more reasonable to interpret 
Section 502 as prohibiting retaliatory discharges but 

permitting the hiring of permanent replacements.  The 
remaining cases relied on by the judge are consistent 
with this interpretation.  For instance, both 
Knight Mor-
ley, supra, and 
Combustion Engineering, Inc.
, 224 NLRB 
542 (1976), involved the unlawful 
discharge
 of employ-
ees engaged in a Section 502 work stoppage.  
NLRB v. Washington Aluminum Co.,
 370 U.S. 9 (1962), again 
involved the discharge of striking nonunion employees 
who ceased work in protest of uncomfortable, but not 
abnormally dangerous, work conditions.  Finally, as pre-
viously discussed, 
Philadelphia Marine
 involved the 
punitive and retaliatory lockout of employees, who had 

not previously participated in any work stoppage, in or-
der to compel the return to work under continuing ab-
normally dangerous working conditions of employees 
participating in a protected Section 502 work stoppage. 
It may well be that permanent replacement has some 
impact on the right to engage in a Section 502 work 
stoppage.  However, as set forth 
in NLRB v. Great Dane 
Trailers,
 388 U.S. 26 (1967), the employer™s interest in 
operating its business during the work stoppage is an 
economic justification that outweighs the limited impact 
on employee rights. 
In sum, I find that an em
ployer, whose employees have 
quit work because of abnormally dangerous working 
conditions within the meaning of Section 502, does not 
violate the Act by choosing to hire permanent replace-
ments to continue business. It is clearly reasonable to 
permit the hiring of permanen
t replacements, in light of 
the foregoing review of Section 502™s language, its legis-

lative background, and relevant Board and judicial 
precedent.  Accordingly, I find that the Respondent did 
not violate Section 8(a)(3) and (1) by permanently re-
placing and failing to reinst
ate employees who ceased 
work in protest of alleged abnormally dangerous working 

conditions.
6  Consequently, I conclude that the Respon-
dent also did not violate Section 8(a)(5) by withdrawing 
recognition from the Union based on the decertification 
petition signed by the replacement employees. 
I would dismiss the complaint in its entirety. 
                                                                    
 5 NLRB v. Fleetwood Trailer Co.,
 389 U.S. 375 (1967); 
Laidlaw 
Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969). 
6 I take this position where, as my colleagues find here, it is shown 
that employees have walked out b
ecause of their good-faith belief, 
supported by ascertainable, objective evidence, that their working con-
ditions are abnormally dangerous.  I express no view as to whether an 

employer who maintains conditions that are, objectively, abnormally 
dangerous (i.e., ﬁdanger in factﬂ) 
may lawfully hire permanent re-
placements for employees who have quit work because of those condi-
tions. 
 TNS, INC. 617APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT discourage membership in or adherence 
to the Oil, Chemical and Atomic Workers International 
Union, AFLŒCIO, or to any other labor organization, by 
threatening to permanently 
replace or, on their uncondi-
tional offer to return to work, failing to reinstate our em-
ployees who in good faith engaged in a work stoppage 
over abnormally dangerous working conditions, or dis-

criminating in any other manner in regard to their hire or 
tenure of employment or any term or condition of em-
ployment. 
WE WILL NOT refuse to bargain collectively with the 
Union as the exclusive representative of employees in the 
following appropriate unit:  
 All hourly paid production and maintenance employees 

employed at our Jonesboro, Tennessee facility, but ex-
cluding all office clerical employees, professional em-

ployees, guards and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
rights guaranteed by Section 7 of the Act. 
WE WILL offer all eligible employees who engaged in 
the work stoppage protesting abnormally dangerous con-
ditions which commenced on May 1, 1981, immediate 
and full reinstatement to their former, or substantially 
equivalent, positions without prejudice to their seniority 
or other rights and privileges previously enjoyed, and 
WE 
WILL
 make them whole for any loss of pay they may 
have suffered by reason of our discriminatory conduct. 
WE WILL, on request, bargain collectively with the Oil, 
Chemical and Atomic Workers International Union as 

the exclusive bargaining re
presentative of all our em-
ployees in the above-describe
d appropriate unit with re-
spect to rates of pay, wages, hours, and other conditions 

of employment, and, if an understanding is reached, em-
body such understanding in a signed agreement. 
 TNS, INC
.  